DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant has not amended the claims. Only arguments are presented in the response submitted 24 November 2020. Applicant’s arguments are not persuasive and the rejections are maintained. 

Applicant made no amendments to claim 9; thus, the objection is maintained.

Applicant does not present any argument to overcome the double patent rejection, thus the rejection is maintained. 


Response to Arguments
Applicant argues Takami does not teach the claimed sulfones (i.e., ethyl-n-propyl sulfone, ethyl-i-propyl sulfone, ethyl-n-butyl sulfone, ethyl-i-butyl sulfone and ethyl-s-butyl sulfone) and the Office presents merely a conclusory statement lacking an articulated reasoning with some rational underpinning to support the legal conclusion of obviousness. Specifically, there is no evidence in the record that dimethyl sulfone, diethyl sulfone, methyl ethyl sulfone and dipropyl sulfone of the prior art and the claimed 
First, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Second, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
With respect to the claimed ethyl propyl sulfone and ethyl butyl sulfone, Takami teaches alkyl sulfones in the nonaqueous electrolyte having a general formula of R1R2SO2, where R1 and R2 are each independently an alkyl group, i.e., methyl, ethyl, propyl and butyl, see e.g., abstract, para. [0033]; specific examples include dimethyl sulfone, diethyl sulfone, methyl ethyl sulfone, dipropyl sulfone, and dibutyl sulfone, see e.g., paras. [0033], [0057]. Structural relationships may provide the requisite motivation  Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214. MPEP 2144.08, II., A., 4., c. Thus, in view of section 2144.08, II, A., 4., c., of the MPEP, ethyl propyl sulfone and ethyl butyl sulfone are obvious over Takami’s teaching of sulfones due to their homolog nature.
Further, the claimed ethyl propyl sulfone and ethyl butyl sulfone are obvious through routine optimization in view of Takami. The MPEP highlights, "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). MPEP 2144.05, II., A. Further, when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. MPEP 2144.05, II., B. In this case, Takami teaches alkyl sulfones in the nonaqueous electrolyte having a general formula of R1R2SO2, where R1 and R2 are each independently an alkyl group, see e.g., abstract; specific examples include dimethyl sulfone, diethyl sulfone, methyl ethyl sulfone, dipropyl sulfone, and dibutyl sulfone, see e.g., para. [0033]. In other words, Takami teaches both symmetric (R1-SO2-R1, e.g., dimethyl sulfone, CH3-SO2-CH3) and asymmetric sulfones (R1-SO2-R2, e.g., methyl ethyl sulfone, CH3-SO2-CH2CH3), where the R groups (i.e., R1, R2) are independently selected from methyl, ethyl, propyl or butyl groups. Thus, the teachings of Takami anticipate the claimed ethyl-n-propyl sulfone, and ethyl-n-butyl sulfone. Takami presents a finite number of identified, predictable solutions, a person of ordinary skill has within his technical grasp for selecting appropriate alkyl groups for the sulfone in the nonaqueous electrolyte. Anticipated success of these alkyl sulfones is likely not of innovation but of ordinary skill and common sense. Further, selection of the four alkyl groups (methyl, ethyl, propyl, butyl) for R1 and R2 in R1R2SO2 is merely carrying forward of an original patent conception involving only the substitution of equivalents doing the same thing as the original invention, by substantially the same means; thus, 

Applicant’s argument that ethyl-i-propyl sulfone, ethyl-i-butyl sulfone and ethyl-s-butyl sulfone are not disclosed in the prior art are also not persuasive. However, ethyl-i-propyl sulfone, ethyl-i-butyl sulfone and ethyl-s-butyl sulfone are obvious in view of MPEP 2144.09, I., and II. Specifically, REJECTION BASED ON CLOSE STRUCTURAL SIMILARITY IS FOUNDED ON THE EXPECTATION THAT COMPOUNDS SIMILAR IN STRUCTURE WILL HAVE SIMILAR PROPERTIES, and HOMOLOGY AND ISOMERISM ARE FACTS WHICH MUST BE CONSIDERED WITH ALL OTHER RELEVANT FACTS IN DETERMINING OBVIOUSNESS, MPEP 2144.09, I., and II., respectively. 
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990). MPEP 2144.09, I. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978). MPEP 2144.09, II. In this case, Takami’s alkyl sulfones, as detailed above (e.g., ethyl-n-propyl sulfone and ethyl-n-butyl sulfone) are structurally similar to the claimed ethyl-i-propyl sulfone, ethyl-i-butyl sulfone, and ethyl-s-butyl sulfone and have similar utilities, which motivates one skilled in the art to make the claimed compound in the expectation that compounds similar in structure will have similar properties, MPEP 2144.09, I. Further, the claimed ethyl-i-propyl sulfone, ethyl-i-butyl sulfone, and ethyl-s-butyl sulfone is/are isomer and/or homologs of the ethyl-n-propyl sulfone, and ethyl-n-butyl sulfone taught by Takami. For example, ethyl-n-propyl (of Takami) is a homolog of the claimed ethyl-i-butyl sulfone and ethyl-s-butyl sulfone because the compound (ethyl-n-propyl of Takami) differs by the addition of an alkyl group (e.g., CH3). Or, for example, ethyl-n-butyl sulfone is an isomer of ethyl-i-butyl sulfone and ethyl-s-butyl sulfone because they includes the same radical (i.e., CH3) in a physically different position on the propyl group of the ethyl-n-propyl sulfone nucleus. There is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978). MPEP 2144.09, II.
The claimed invention is/was rejected under the presumption that compounds similar in structure will have similar properties, see MPEP 2144.09 I., and II. The presumption of obviousness based on a reference disclosing structurally similar compounds may be overcome where there is evidence showing there is no reasonable expectation of similar properties in structurally similar compounds. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978); In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953). See also Ex parte Blattner, 2 USPQ2d 2047 (Bd. Pat. App. & Inter. 1987). See MPEP 2144.09 V. Applicant has the burden of providing evidence showing there is no reasonable expectation of similar properties in structurally similar compounds. Applicant has not provided any evidence showing there is no reasonable expectation of similar properties in structurally similar compounds to overcome the presumption of obviousness in the rejection. 
A prima facie case of obviousness based on structural similarity is rebuttable by proof that the claimed compounds possess unexpectedly advantageous or superior properties. In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963), see MPEP 2144.09, VII. Applicant’s arguments of unexpected results are substantially the same as those made previously. Applicant’s allegation of unexpected results are not persuasive for the same reasons explained in the final Office action issued 28 October 2019, see e.g., pages 2-9 of that action. 
Applicant’s arguments are not persuasive for the reasons detailed above. The rejections are maintained.

Claim Objections
Claim 9 is objected to because of the following informalities:  Line 4 of the claim should recite “the electrolyte” since the claim depends from claim 1 where “an electrolyte” is recited in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 8, 9, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takami et al. (US 2003/0059684) in view of Faulkner et al. (US 4,752,541), Noda et al. (JPH 06-293991), Lim et al. (US 2004/0214091), and Satoh et al. (Journal of Solution Chemistry, Vol. 33, Nos. 6/7, June/July 2004), hereinafter Takami, Faulkner, Noda, Lim, and Satoh. All of the references are on the record.
Regarding Claims 1, 8, 9, and 14, Takami discloses a secondary battery (see e.g. para. [0004] and Claim 1) comprising: a cathode (i.e. a positive electrode); an anode (i.e. a negative electrode), and an electrolyte (i.e. electrolytic solution). The electrolyte includes, an aluminum salt, an alkyl sulfone, and a solvent. 
Relevant to Claims 1 and 14, Takami does not explicitly disclose ethyl propyl sulfone, ethyl butyl sulfone, ethyl isopropyl sulfone, ethyl isobutyl sulfone or ethyl sec-butyl sulfone in the examples. However, the claimed sulfones would be obvious in view of Takami for several reasons. 
With respect to ethyl propyl sulfone and ethyl butyl sulfone, Takami teaches alkyl sulfones in the nonaqueous electrolyte having a general formula of R1R2SO2, where R1 and R2 are each independently an alkyl group, i.e., methyl, ethyl, propyl and butyl, see e.g., abstract, para. [0033]; specific examples include dimethyl sulfone, diethyl sulfone, methyl ethyl sulfone, dipropyl sulfone, and dibutyl sulfone, see e.g., paras. [0033], [0057]. Structural relationships may provide the requisite motivation or suggestion to  Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214. MPEP 2144.08, II., A., 4., c. In view of section 2144.08, II, A., 4., c., of the MPEP, ethyl propyl sulfone and ethyl butyl sulfone are obvious over Takami’s teaching of sulfones due to their homolog nature.
Further, the MPEP highlights, "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See 2, where R1 and R2 are each independently an alkyl group, see e.g., abstract; specific examples include dimethyl sulfone, diethyl sulfone, methyl ethyl sulfone, dipropyl sulfone, and dibutyl sulfone, see e.g., paras. [0033], [0057]. In other words, Takami teaches both symmetric (R1-SO2-R1, e.g., dimethyl sulfone, CH3-SO2-CH3) and asymmetric sulfones (R1-SO2-R2, e.g., methyl ethyl sulfone, CH3-SO2-CH2CH3), where the R groups (i.e., R1, R2) are independently selected from methyl, ethyl, propyl or butyl groups. Thus, the teachings of Takami anticipate the claimed ethyl-n-propyl sulfone, and ethyl-n-butyl sulfone. Takami presents a finite number of identified, predictable solutions, a person of ordinary skill has within his technical grasp for selecting appropriate alkyl groups for the sulfone in the nonaqueous electrolyte. Anticipated success of these alkyl sulfones is likely not of innovation but of ordinary skill and common sense. Further, selection of the four alkyl groups (methyl, ethyl, propyl, butyl) for R1 and R2 in R1R2SO2 is merely carrying forward of an original patent conception involving only the substitution of equivalents doing the same thing as the original invention, by substantially the same means; thus, the claimed invention is not such an invention as will sustain a patent. See MPEP 2144.05, II, A., and B.
prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963). MPEP 2144.09, I. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007). MPEP 2144.09, II. In this case, Takami’s alkyl sulfones, as detailed above (e.g., ethyl-n-propyl sulfone and ethyl-n-butyl sulfone) are structurally similar to the claimed ethyl-i-propyl sulfone, ethyl-i-butyl sulfone, and ethyl-s-butyl sulfone and have similar utilities, which motivates one skilled in the art to make the claimed compound in the expectation that compounds similar in structure will have similar properties, MPEP 2144.09, I. Further, the claimed ethyl-i-propyl sulfone, ethyl-i-butyl sulfone, and ethyl-s-butyl sulfone is/are isomer and/or homologs of the ethyl-n-propyl sulfone, and ethyl-n-butyl sulfone taught by Takami. For example, ethyl-n-propyl (of Takami) is a homolog of 3). Or, for example, ethyl-n-butyl sulfone is an isomer of ethyl-i-butyl sulfone and ethyl-s-butyl sulfone because they includes the same radical (i.e., CH3) in a physically different position on the propyl group of the ethyl-n-propyl sulfone nucleus. There is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978). MPEP 2144.09, II. Thus, a prima facie case of obviousness has been made for the claimed sulfones in view of Takami and the MPEP as detailed and cited above.
Regarding Claim 1, the mol ratios of aluminum salt, alkyl sulfone and solvent are disclosed by Takami, see e.g. para. [0036] and Examples in para. [0057]-[0072]. For example, calculating from Example 1 (para. [0057]) and using known chemical/physical values (i.e. molecular weight and density) for the salt, sulfone and solvent named by Takami, the content of the solvent is 30 mol% to 84 mol%. An example is shown below: 

In a 1 L solution of a salt, sulfone and solvent:
a.) 1M of AlCl3 salt:
   (1L solution x 1molAgCl3/L) = 1 mol AlCl3

b.) mol of dipropyl sulfone: 
2:1 alkyl suflone: solvent; therefore 1L contains 0.666L sulfone
   0.666L x 1.0278g/mL x 1000mL/1L = 684.51g x (mol/150.24g) = 4.556 mol sulfone


2:1 alkyl suflone: solvent; therefore 1L contains 0.333L solvent
	0.333L x 1.13g/mL x 1000mL/L = 376.29 x (mol/86.089g) = 4.37 mol solvent

Mole fraction and mole % of each, a.), b.), and c.):
a.) 1 mol AlCl3 / (1mol + 4.556 mol + 4.37 mol) = 0.1  or 10 mol % salt
b.) 4.556 mol sulfone / (1mol + 4.556 mol + 4.37 mol) = 0.458  or 45.8 mol % sulfone
c.) 4.37 mol solvent / (1mol + 4.556 mol + 4.37 mol) = 0.44  or 44 mol % solvent

Therefore, the mol percent of solvent is 30 mol percent to 84 mol percent.

Regarding Claim 1, Takami states the mixing ratio of sulfone to solvent is easily changed, see e.g. para. [0036] and Claim 12, as is the concentration of the salt, see e.g. para. [0040]. For example, the concentration of salt may be 0.1 mol/L to 3 mol/L AlCl3 and the sulfone:solvent mixing ratio may be in the range 1:9 to 9:1. At 3M AlCl3, the content of solvent is in the claimed range (i.e., 37 mol %), the salt content is 25 mol %, and mol ratio is just outside the claimed range (i.e., 25 mol %/ 38 mol % = 0.66). However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Further, it would be obvious to one skilled in the art to increase the amount of salt in Takami in view of Faulkner and Noda. A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).
Faulkner teaches the use of aluminum chloride at a concentration of 0.01 molar to 6 molar, see e.g. col. 4 lines 27-33, in solvents comprising one or more diethyl ether, tetrahydrofuran and sulfone, etc, see e.g. col. 5 lines 10-59. A 4 molar concentration of aluminum chloride increased cell discharge capacity by a factor of 2.6, see e.g. Example VI. Similarly, Noda teaches the concentration of aluminum chlorides at a concentration of 0.1 mol/L to 10 mol/L, preferably 6 mol/L to 7.5 mol/L, see e.g. para. [0013]. The concentrations of Noda result in high charge/discharge efficiency, see e.g. para. [0054] and Tables. Therefore, using the concentration of aluminum chloride taught by Faulkner (i.e. 4 mol/L) and Noda (i.e. 6 mol/L) in Takami results in a mole ratio between the aluminum salt and alkyl sulfone from between 4/5 to 5/3. For example, using 4 mol of aluminum chloride as taught by Faulkner gives a salt:sulfone mol ratio of 0.88 (i.e., 4 mol / 4.556 mol). Similarly, using 6 mol of aluminum chloride of Noda gives a salt:sulfone mol ratio of 1.32 (i.e. 6 mol/ 4.556 mol). It would be obvious to one skilled in the art to include a higher concentration of aluminum chloride of Fulkner and Noda in the battery of Takami to improve cell discharge capacity and improve charge discharge efficiency. 
Takami teaches the solvent should be capable of dissolving large amounts of aluminum salt (i.e., concentrations of 0.1 to 3 M are disclosed), and examples of appropriate solvents to dissolve the aluminum salt (i.e., aluminum halide) include γ-butyrolactone, acetonitrile, and propylene carbonate, see e.g., paras. [0035], [0037], and [0040]. Thus, Takami provides some direction regarding the solvent, but does not large amounts of aluminum salts (i.e., aluminum halides) in battery electrolytes at concentration of 0.1 to 10.0 mol/L; the concentration values of Noda overlap with, or are greater than, the concentrations taught by Takami. Noda teaches the dissolution of large amounts of aluminum salts is achieved using benzene, chlorobenzene, γ-butyrolactone, and propylene carbonate, etc., see e.g.,  paras. [0013], [0024], [0026]. Thus, the prior art has recognized benzene, propylene carbonate and γ-butyrolactone as equivalents used for the same purpose, see e.g., MPEP 2144.06, II. As such one skilled in the art would easily be motivated to substitute benzene for the γ-butyrolactone (or propylene carbonate) of Takami to dissolve a large amount of aluminum salt.
Further, toluene, also known as methyl benzene, is structurally similar to benzene. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963). See MPEP 2144.09, I. Thus, one skilled in the art would be motivated to use methyl benzene (i.e., toluene) for benzene because due to its similarity in chemical structure and function, one skilled in the art would expect methyl benzene (i.e., toluene) to have similar properties to benzene. 
In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). See e.g., MPEP 2144.06, II. Thus, it would be obvious to one having ordinary skill in the art to substitute toluene of Lim for the γ-butyrolactone or propylene carbonate solvent of Takami. Further, it would be obvious to one having ordinary skill in the art to utilize toluene solvent to enhance electrolyte performance or prevent thermal runaway.
 Lastly, Takami teaches when the battery is discharged, a metal compound containing aluminum is formed (precipitated) at the cathode, and upon charge that compound is dissolved at the cathode. Takami further teaches such a mechanism significantly increases battery capacity, see e.g., para. [0020]. Noda teaches the same mechanism of aluminum precipitation and dissolution, see e.g., paras. [0052], [0054]. Noda teaches the dissolution of aluminum is reversible which results in excellent high energy density charge/discharge characteristics, see e.g., para. [0056]. Noda teaches solvents with a low donor number (i.e., benzene based solvents, see e.g., [0026]) are preferably used with aluminum salts because they aid in the electrodeposition of 2Y7¯ ions, but slowed when AlY4¯ ionic species are present in solution. To achieve electrodeposition of aluminum, it is necessary the predominate species in solution is Al2Y7¯, which is achieved by using less basic solvents, namely having a lower donor number, see e.g., paras. [0026]-[0028]. Therefore, the electrodeposition of aluminum is made reversible using solvents with a lower donor number, i.e., benzene.  As evidenced by Satoh, the donor number of toluene is lower than benzene, see e.g., page 718 Table III. It would have been obvious to one skilled in the art to use toluene over benzene because toluene, having a lower donor number, is a less basic solvent (compared to benzene) which helps form the predominate species, Al2Y7¯, thereby achieving electrodeposition to a greater extent than benzene, which as suggested by Noda results excellent high energy density charge/discharge characteristics and as suggested by Takami leads significantly higher battery capacity.
The limitation of claim 1 (i.e., “electrolyte is capable of providing precipitation dissolution of aluminum at a temperature of 25 °C) is a functional limitation or a manner of operation. Section 2112.01, I and II, of the MPEP states:
I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
II. COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES 
“Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
The modified secondary battery and electrolyte of Takami, Faulkner, Noda, Lim, and Satoh is identical in composition to that of the electrolyte claimed; since products of identical chemical composition cannot have mutually exclusive properties, the properties/functions of claims 1 are necessarily present. Further evidence is found in Noda, who teaches the electrolyte is capable of providing precipitation dissolution of aluminum at room temperature (i.e., ~25 °C, see e.g. para. [0007]).
Moreover, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114, II. In this case, the prior art teaches all the structural limitations as outlined in the rejection. As such, the claimed subject matter is not patently distinct from the prior art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8-9, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,819,052 in view of Takami et al. (US 2003/0059684) in view of Faulkner et al. (US 4,752,541), Noda et al. (JPH 06-293991), Lim et al. (US 2004/0214091), and Satoh et al. (Journal of Solution Chemistry, Vol. 33, Nos. 6/7, June/July 2004), hereinafter Takami, Faulkner, Noda, Lim, and Satoh.
The instant application and patent both claim an electrolyte and secondary battery including an anode, a cathode and an electrolyte comprising an aluminum salt, an alkyl sulfone represented by a formula R1—S(═O)2—R2, where R1 and R2 represent alkyl groups; and a hydrocarbon solvent. The alkyl sulfone comprising ethyl-n-propyl sulfone, ethyl-i-propyl sulfone, ethyl-n-butyl sulfone, ethyl-i-butyl sulfone, ethyl-s-
The patent claims ethyl benzene, but methyl benzene (i.e., toluene) is not claimed. However, toluene, also known as methyl benzene, is structurally similar to ethyl benzene. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963). Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978). See MPEP 2144.09, I. and II. Thus, methyl benzene (i.e., toluene) would be obvious to one having ordinary skill in the art for ethyl benzene because due to its similarity in chemical structure and function, one skilled in the art would expect methyl benzene (i.e., toluene) to have similar properties to ethyl benzene. 
The patent claims the aluminum salt is present in the amount of 10 wt % to 60 wt%, the sulfone is present in an amount of 10 wt % to 80 wt % and the solvent is present in 5 wt % to 80 wt %.  As will be discussed below, the values claimed in the 
Al salt: 30 wt % is 0.3 g, thus,                         
                            
                                
                                    0.3
                                    g
                                
                                
                                    
                                        
                                            133.34
                                            g
                                        
                                        
                                            m
                                            o
                                            l
                                        
                                    
                                
                            
                            =
                            0.0022498
                             
                            m
                            o
                            l
                        
                    
Sulfone:                         
                            
                                
                                    0.2
                                    g
                                
                                
                                    
                                        
                                            104.211
                                            g
                                        
                                        
                                            m
                                            o
                                            l
                                        
                                    
                                
                            
                            =
                            0.001919
                             
                            m
                            o
                            l
                        
                    
Solvent:                         
                            
                                
                                    0.5
                                    g
                                
                                
                                    
                                        
                                            92.14
                                            g
                                        
                                        
                                            m
                                            o
                                            l
                                        
                                    
                                
                            
                            =
                            0.005426
                             
                            m
                            o
                            l
                        
                    
Given that the total number of moles is 0.0095955 moles, the mol % value for each species is as follows:
Al salt:                          
                            
                                
                                    0.0022498
                                     
                                    m
                                    o
                                    l
                                
                                
                                    0.0095955
                                     
                                    m
                                    o
                                    l
                                
                            
                            =
                            0.2344
                            =
                            23
                            %
                        
                    
Sulfone:                          
                            
                                
                                    0.001919
                                     
                                    m
                                    o
                                    l
                                
                                
                                    0.0095955
                                     
                                    m
                                    o
                                    l
                                
                            
                            =
                            0.1999
                            =
                            20
                            %
                        
                    
Solvent:                          
                            
                                
                                    0.005426
                                     
                                    m
                                    o
                                    l
                                
                                
                                    0.0095955
                                     
                                    m
                                    o
                                    l
                                
                            
                            =
                            0.565
                            =
                            57
                            %
                        
                    

Thus, when the aluminum salt is present at 30 wt %, the sulfone at 20 wt % and the solvent at 50 wt %, as claimed by the patent, the solvent is present in the amount of 57 mol % and the mol ratio of aluminum salt to sulfone is 1.15, which overlaps with the instant claims.  


In a 1 L solution of a salt, sulfone and solvent:
a.) 1M of AlCl3 salt:
   (1L solution x 1molAgCl3/L) = 1 mol AlCl3

b.) mol of dipropyl sulfone: 
2:1 alkyl suflone: solvent; therefore 1L contains 0.666L sulfone
   0.666L x 1.0278g/mL x 1000mL/1L = 684.51g x (mol/150.24g) = 4.556 mol sulfone

c.) mol gamma-butyrolactone solvent: 
2:1 alkyl suflone: solvent; therefore 1L contains 0.333L solvent
	0.333L x 1.13g/mL x 1000mL/L = 376.29 x (mol/86.089g) = 4.37 mol solvent

Mole fraction and mole % of each, a.), b.), and c.):
3 / (1mol + 4.556 mol + 4.37 mol) = 0.1  or 10 mol % salt
b.) 4.556 mol sulfone / (1mol + 4.556 mol + 4.37 mol) = 0.458  or 45.8 mol % sulfone
c.) 4.37 mol solvent / (1mol + 4.556 mol + 4.37 mol) = 0.44  or 44 mol % solvent

Therefore, the mol percent of solvent is 30 mol percent to 84 mol percent. Takami states the mixing ratio of sulfone to solvent is easily changed, see e.g. para. [0036] and Claim 12, as is the concentration of the salt, see e.g. para. [0040]. For example, the concentration of salt may be 0.1 mol/L to 3 mol/L AlCl3 and the sulfone:solvent mixing ratio may be in the range 1:9 to 9:1. At 3M AlCl3, the content of solvent is in the claimed range (i.e., 37 mol %), the salt content is 25 mol %, and mol ratio is just outside the claimed range (i.e., 25 mol %/ 38 mol % = 0.66). However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Further, it would be obvious to one skilled in the art to increase the amount of salt in Takami in view of Faulkner and Noda. A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).
Faulkner teaches the use of aluminum chloride at a concentration of 0.01 molar to 6 molar, see e.g. col. 4 lines 27-33, in solvents comprising one or more diethyl ether, tetrahydrofuran and sulfone, etc, see e.g. col. 5 lines 10-59. A 4 molar concentration of aluminum chloride increased cell discharge capacity by a factor of 2.6, see e.g. Example VI. Similarly, Noda teaches the concentration of aluminum chlorides at a 
Takami teaches the solvent should be capable of dissolving large amounts of aluminum salt (i.e., concentrations of 0.1 to 3 M are disclosed), and examples of appropriate solvents to dissolve the aluminum salt (i.e., aluminum halide) include γ-butyrolactone, acetonitrile, and propylene carbonate, see e.g., paras. [0035], [0037], and [0040]. Thus, Takami provides some direction regarding the solvent, but does not teach the solvent is toluene (i.e., methyl benzene). However, like Takami, Noda is concerned with dissolving large amounts of aluminum salts (i.e., aluminum halides) in battery electrolytes at concentration of 0.1 to 10.0 mol/L; the concentration values of Noda overlap with, or are greater than, the concentrations taught by Takami. Noda teaches the dissolution of large amounts of aluminum salts is achieved using benzene, chlorobenzene, γ-butyrolactone, and propylene carbonate, etc., see e.g.,  paras. [0013], [0024], [0026]. Thus, the prior art has recognized benzene, propylene carbonate and γ-
Additionally, Noda discloses solvents used to dissolve large amounts of aluminum salts may be the same as those used by conventional lithium batteries (i.e., γ-butyrolactone, and propylene carbonate), see e.g., paras. [0023], [0024] and [0026]. Lim teaches aside from γ-butyrolactone and propylene carbonate (as taught by Takami and Noda), other conventional solvents include aromatic hydrocarbons such as benzene, xylene, and toluene, which may be added to enhance the electrolyte performance, see e.g. para. [0042]- [0046], or prevent thermal runaway, see e.g. para. [0007]. Thus, the art has recognized γ-butyrolactone, benzene, chlorobenzene, xylene, toluene and propylene carbonate are equivalents used for the same purpose. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). See e.g., MPEP 2144.06, II. Thus, it would be obvious to one having ordinary skill in the art to substitute toluene of Lim for the γ-butyrolactone or propylene carbonate solvent of Takami. Further, it would be obvious to one having ordinary skill in the art to utilize toluene solvent to enhance electrolyte performance or prevent thermal runaway.
 Lastly, Takami teaches when the battery is discharged, a metal compound containing aluminum is formed (precipitated) at the cathode, and upon charge that compound is dissolved at the cathode. Takami further teaches such a mechanism significantly increases battery capacity, see e.g., para. [0020]. Noda teaches the same mechanism of aluminum precipitation and dissolution, see e.g., paras. [0052], [0054]. 2Y7¯ ions, but slowed when AlY4¯ ionic species are present in solution. To achieve electrodeposition of aluminum, it is necessary the predominate species in solution is Al2Y7¯, which is achieved by using less basic solvents, namely having a lower donor number, see e.g., paras. [0026]-[0028]. Therefore, the electrodeposition of aluminum is made reversible using solvents with a lower donor number, i.e., benzene.  As evidenced by Satoh, the donor number of toluene is lower than benzene, see e.g., page 718 Table III. It would have been obvious to one skilled in the art to use toluene over benzene because toluene, having a lower donor number, is a less basic solvent (compared to benzene) which helps form the predominate species, Al2Y7¯, thereby achieving electrodeposition to a greater extent than benzene, which as suggested by Noda results excellent high energy density charge/discharge characteristics and as suggested by Takami leads significantly higher battery capacity.
The patent does not claim the limitation of instant claim 1 (i.e., “electrolyte is capable of providing precipitation dissolution of aluminum at a temperature of 25 °C); however, such a recitation is a functional limitation or a manner of operation. Section 2112.01, I and II, of the MPEP states:
I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
II. COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES 
“Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
The modified secondary battery and electrolyte of Takami, Faulkner, Noda, Lim, and Satoh is identical in composition to that of the electrolyte claimed; since products of identical chemical composition cannot have mutually exclusive properties, the properties/functions of claims 1 are necessarily present. Further evidence is found in Noda, who teaches the electrolyte is capable of providing precipitation dissolution of aluminum at room temperature (i.e., ~25 °C, see e.g. para. [0007]).
Moreover, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art 

Claims 1, 8-9, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,355,307. Although the claims at issue are not identical, they are not patentably distinct from each other.
The patent and instant application both claim a secondary battery including an anode, a cathode and an electrolyte comprising an aluminum salt, an alkyl sulfone represented by a formula R1—S(═O)2—R2, where R1 and R2 represent alkyl groups; and a hydrocarbon solvent comprising toluene. The alkyl sulfone comprising ethyl-n-propyl sulfone, ethyl-i-propyl sulfone, ethyl-n-butyl sulfone, ethyl-i-butyl sulfone, ethyl-s-butyl sulfone, or di-n-propyl sulfone. The carbon numbers of the R1 and R2 in the alkyl sulfone is equal to or less than 4. Further, both applications claim the solvent mol % and mol ratio of aluminum salt and sulfone is 30 mol % to 84 mol % and 4/5 to 5/3, respectively.  
The patent does not claim the limitation of instant claim 1 (i.e., “electrolyte is capable of providing precipitation dissolution of aluminum at a temperature of 25 °C); however, such a recitation is a functional limitation or a manner of operation. Section 2112.01, I and II, of the MPEP states:
I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
II. COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES 
“Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Since products of identical chemical composition cannot have mutually exclusive properties, the properties/functions of claims 1 are necessarily present. Moreover, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114, II. In this case, the patent teaches all the structural . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/ANNA KOROVINA/Examiner, Art Unit 1729             

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729